SUMMARY ORDER

Shmuel Klein, pro se, appeals from the district court’s denial of his motion pursuant to Federal Rule of Civil Procedure 60(b) to reopen his case following the dismissal of his complaint for failure to serve the defendants, in violation of Federal Rule of Civil Procedure 4(m). We assume the parties’ familiarity with the underlying facts, procedural history of the case, and issues on appeal. We review the denial of a Rule 60(b) motion for abuse of discretion. See Meilleur v. Strong, 682 F.3d 56, 64 (2d Cir.2012).
Upon review, we conclude that the district court did not exceed its allowable discretion in denying Klein’s Rule 60(b) motion for the reasons stated in its well-reasoned and thorough opinion and order. We have considered all of Klein’s arguments and find them to be without merit.
Accordingly, we AFFIRM the order of the district court.